


IAC/INTERACTIVECORP
2013 STOCK AND ANNUAL INCENTIVE PLAN
SECTION 1.    PURPOSE; DEFINITIONS
The purposes of this Plan are to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock and incentive plan providing incentives directly linked to stockholder
value. Certain terms used herein have definitions given to them in the first
place in which they are used. In addition, for purposes of this Plan, the
following terms are defined as set forth below:
(a)    “Affiliate” means a corporation or other entity controlled by,
controlling or under common control with, the Company.
(b)    “Applicable Exchange” means the NASDAQ or such other securities exchange
as may at the applicable time be the principal market for the Common Stock.
(c)    “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, other stock-based award or Cash-Based Award granted
pursuant to the terms of this Plan.
(d)    “Award Agreement” means a written or electronic document or agreement
setting forth the terms and conditions of a specific Award.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cash-Based Award” means an Award denominated in a dollar amount.
(g)    “Cause” means, unless otherwise provided in an Award Agreement,
(i) “Cause” as defined in any Individual Agreement to which the applicable
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Cause: (A) the willful or gross neglect by a Participant of
his employment duties; (B) the plea of guilty or nolo contendere to, or
conviction for, the commission of a felony offense by a Participant; (C) a
material breach by a Participant of a fiduciary duty owed to the Company or any
of its subsidiaries; (D) a material breach by a Participant of any
nondisclosure, non-solicitation or non-competition obligation owed to the
Company or any of its Affiliates; or (E) before a Change in Control, such other
events as shall be determined by the Committee and set forth in a Participant’s
Award Agreement. Notwithstanding the general rule of Section 2(c), following a
Change in Control, any determination by the Committee as to whether “Cause”
exists shall be subject to de novo review.
(h)    “Change in Control” has the meaning set forth in Section 10(a).
(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.
(j)    “Commission” means the Securities and Exchange Commission or any
successor agency.
(k)    “Committee” has the meaning set forth in Section 2(a).
(l)    “Common Stock” means common stock, par value $0.001 per share, of the
Company.
(m)    “Company” means IAC/InterActiveCorp, a Delaware corporation, or its
successor.

    



--------------------------------------------------------------------------------




(n)    “Disability” means (i) “Disability” as defined in any Individual
Agreement to which the Participant is a party, or (ii) if there is no such
Individual Agreement or it does not define “Disability,” (A) permanent and total
disability as determined under the Company’s long-term disability plan
applicable to the Participant, or (B) if there is no such plan applicable to the
Participant or the Committee determines otherwise in an applicable Award
Agreement, “Disability” as determined by the Committee. Notwithstanding the
above, with respect to an Incentive Stock Option, Disability shall mean
Permanent and Total Disability as defined in Section 22(e)(3) of the Code and,
with respect to all Awards, to the extent required by Section 409A of the Code,
Disability shall mean “disability” within the meaning of Section 409A of the
Code.
(o)    “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.
(p)    “EBITA” means for any period, operating profit (loss) plus, if
applicable, (i) amortization and impairment of intangibles, (ii) goodwill
impairment, (iii) non-cash compensation expense, (iv) restructuring charges,
(v) non cash write-downs of assets, (vi) charges relating to disposal of lines
of business, (vii) litigation settlement amounts and (viii) costs incurred for
proposed and completed acquisitions.
(q)    “EBITDA” means for any period, operating profit (loss) plus, if
applicable, (i) depreciation, (ii) amortization and impairment of intangibles,
(iii) goodwill impairment, (iv) non-cash compensation expense, (v) restructuring
charges, (vi) non cash write-downs of assets, (vii) charges relating to disposal
of lines of business, (viii) litigation settlement amounts and (ix) costs
incurred for proposed and completed acquisitions.
(r)    “Eligible Individuals” means directors, officers, employees and
consultants of the Company or any of its Subsidiaries or Affiliates, and
prospective directors, officers, employees and consultants who have accepted
offers of employment or consultancy from the Company or its Subsidiaries or
Affiliates.
(s)     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.
(t)     “Fair Market Value” means, unless otherwise determined by the Committee,
the closing price of a share of Common Stock on the Applicable Exchange on the
date of measurement, or if Shares were not traded on the Applicable Exchange on
such measurement date, then on the next preceding date on which Shares were
traded, all as reported by such source as the Committee may select. If the
Common Stock is not listed on a national securities exchange, Fair Market Value
shall be determined by the Committee in its good faith discretion, provided that
such determination shall be made in a manner consistent with any applicable
requirements of Section 409A of the Code.
(u)    “Free-Standing SAR” has the meaning set forth in Section 5(b).
(v)    “Grant Date” means (i) the date on which the Committee by resolution
selects an Eligible Individual to receive a grant of an Award and determines the
number of Shares to be subject to such Award or the formula for earning a number
of shares or cash amount, or (ii) such later date as the Committee shall provide
in such resolution.
(w)    “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.
(x)    “Individual Agreement” means an employment, consulting or similar
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates.
(y)    “NASDAQ” means the National Association of Securities Dealers Inc.
Automated Quotation System.
(z)    “Nonqualified Option” means any Option that is not an Incentive Stock
Option.

2

--------------------------------------------------------------------------------




(aa)    “Option” means an Award described under Section 5.
(bb)    “Outside Directors” has the meaning set forth in Section 11(a).
(cc)    “Participant” means an Eligible Individual to whom an Award is or has
been granted.
(dd)    “Performance Goals” means the performance goals established by the
Committee in connection with the grant of an Award. In the case of
Qualified-Performance Based Awards that are intended to qualify under
Section 162(m)(4)(C) of the Code, (i) such goals shall be based on the
attainment of one or any combination of the following: specified levels of
earnings per share from continuing operations, net profit after tax, EBITDA,
EBITA, gross profit, cash generation, unit volume, market share, sales, asset
quality, earnings per share, operating income, revenues, return on assets,
return on operating assets, return on equity, profits, total stockholder return
(measured in terms of stock price appreciation and/or dividend growth), cost
saving levels, marketing- spending efficiency, core non-interest income, change
in working capital, return on capital, and/or stock price, with respect to the
Company or any Subsidiary, Affiliate, division or department of the Company and
(ii) such Performance Goals shall be set by the Committee within the time period
prescribed by Section 162(m) of the Code and related regulations. Such
Performance Goals also may be based upon the attaining of specified levels of
Company, Subsidiary, Affiliate or divisional performance under one or more of
the measures described above relative to the performance of other entities,
divisions or subsidiaries.
(ee)    “Plan” means this IAC/InterActiveCorp 2013 Stock and Annual Incentive
Plan, as set forth herein and as hereafter amended from time to time.
(ff)    “Qualified Performance-Based Award” means an Award intended to qualify
for the Section 162(m) Exemption, as provided in Section 11.
(gg)    “Restricted Stock” means an Award described under Section 6.
(hh)    “Restricted Stock Units” means an Award described under Section 7.
(ii)    “Retirement” means retirement from active employment with the Company, a
Subsidiary or Affiliate at or after the Participant’s attainment of age 65.
(jj)    “RS Restriction Period” has the meaning set forth in Section 6(b)(ii).
(kk)    “RSU Restriction Period” has the meaning set forth in Section 7(b)(ii).
(ll)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.
(mm)    “Share” means a share of Common Stock.
(nn)    “Stock Appreciation Right” has the meaning set forth in Section 5(b).
(oo)    “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.
(pp)    “Tandem SAR” has the meaning set forth in Section 5(b).
(qq)    “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

3

--------------------------------------------------------------------------------




(rr)    “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, if a Participant’s employment with, or membership on a board of
directors of, the Company and its Affiliates terminates but such Participant
continues to provide services to the Company and its Affiliates in a
non-employee director capacity or as an employee, as applicable, such change in
status shall not be deemed a Termination of Employment. A Participant employed
by, or performing services for, a Subsidiary or an Affiliate or a division of
the Company and its Affiliates shall be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of (or
service provider for), or member of the board of directors of, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered Terminations of Employment.
Notwithstanding the foregoing, with respect to any Award that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, “Termination of Employment” shall mean a “separation from service” as
defined under Section 409A of the Code.
SECTION 2.        ADMINISTRATION
(a)    Committee.  The Plan shall be administered by the Compensation and Human
Resources Committee of the Board or such other committee of the Board as the
Board may from time to time designate (the “Committee”), which committee shall
be composed of not less than two directors, and shall be appointed by and serve
at the pleasure of the Board. The Committee shall, subject to Section 11, have
plenary authority to grant Awards pursuant to the terms of the Plan to Eligible
Individuals. Among other things, the Committee shall have the authority, subject
to the terms of the Plan:
(i)    to select the Eligible Individuals to whom Awards may from time to time
be granted;
(ii)    to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, other stock-based awards, Cash-Based Awards or any combination
thereof, are to be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder or the amount of any Cash-Based Award;
(iv)    to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;
(v)    subject to Section 12, to modify, amend or adjust the terms and
conditions of any Award, at any time or from time to time;
(vi)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
(vii)    subject to Section 11, to accelerate the vesting or lapse of
restrictions of any outstanding Award, based in each case on such considerations
as the Committee in its sole discretion determines;
(viii)    to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);
(ix)    to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; 
(x)    to decide all other matters that must be determined in connection with an
Award; and

4

--------------------------------------------------------------------------------




(xi)    to otherwise administer the Plan.
(b)    Procedures. (i) The Committee may act only by a majority of its members
then in office, except that the Committee may, except to the extent prohibited
by applicable law or the listing standards of the Applicable Exchange and
subject to Section 11, allocate all or any portion of its responsibilities and
powers to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it.
(ii)    Subject to Section 11(c), any authority granted to the Committee may
also be exercised by the full Board. To the extent that any permitted action
taken by the Board conflicts with action taken by the Committee, the Board
action shall control.
(c)    Discretion of Committee.  Subject to Section 1(g), any determination made
by the Committee or by an appropriately delegated officer pursuant to delegated
authority under the provisions of the Plan with respect to any Award shall be
made in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company, Participants, and Eligible
Individuals.
(d)    Award Agreements.  The terms and conditions of each Award (other than any
Cash-Based Award), as determined by the Committee, shall be set forth in an
Award Agreement, which shall be delivered to the Participant receiving such
Award upon, or as promptly as is reasonably practicable following, the grant of
such Award. The effectiveness of an Award shall not be subject to the Award
Agreement’s being signed by the Company and/or the Participant receiving the
Award unless specifically so provided in the Award Agreement. Award Agreements
may be amended only in accordance with Section 12 hereof.
SECTION 3.        COMMON STOCK SUBJECT TO PLAN
(a)    Plan Maximums.  The maximum number of Shares that may be delivered
pursuant to Awards under the Plan shall be 10,000,000 Shares. The maximum number
of Shares that may be granted pursuant to Options intended to be Incentive Stock
Options shall be 10,000,000 Shares. Shares subject to an Award under the Plan
may be authorized and unissued Shares or may be treasury Shares.
(b)    Individual Limits.  During a calendar year, no single Participant
(excluding non-employee directors of the Company) may be granted:
(A)     Options or Stock Appreciation Rights covering in excess of 3,000,000
Shares in the aggregate; or
(B)     Qualified Performance-Based Awards (other than Options or Stock
Appreciation Rights) covering in excess of 2,000,000 Shares in the aggregate.
(c)    Rules for Calculating Shares Delivered.
(i)    To the extent that any Award is forfeited, terminates, expires or lapses
without being exercised, or any Award is settled for cash, the Shares subject to
such Award not delivered as a result thereof shall again be available for Awards
under the Plan.
(ii)    If the exercise price of any Option and/or the tax withholding
obligations relating to any Award are satisfied by delivering Shares to the
Company (by either actual delivery or by attestation), only the number of Shares
issued net of the Shares delivered or attested to shall be deemed delivered for
purposes of the limits set forth in Section 3(a).

5

--------------------------------------------------------------------------------




(iii)    To the extent any Shares subject to an Award are withheld to satisfy
the exercise price (in the case of an Option) and/or the tax withholding
obligations relating to such Award, such Shares shall not be deemed to have been
delivered for purposes of the limits set forth in Section 3(a).
(d)    Adjustment Provisions.
(i)    In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, Disaffiliation (other than a
spinoff), or similar event affecting the Company or any of its Subsidiaries
(each, a “Corporate Transaction”), the Committee or the Board may in its
discretion make such substitutions or adjustments as it deems appropriate and
equitable to (A) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (B) the various maximum
limitations set forth in Sections 3(a) and 3(b) upon certain types of Awards and
upon the grants to individuals of certain types of Awards, (C) the number and
kind of Shares or other securities subject to outstanding Awards; and (D) the
exercise price of outstanding Options and Stock Appreciation Rights.
(ii)    In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extraordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of the Company (each, a “Share Change”), the Committee or the
Board shall make such substitutions or adjustments as it deems appropriate and
equitable to (A) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (B) the various maximum
limitations set forth in Sections 3(a) and 3(b) upon certain types of Awards and
upon the grants to individuals of certain types of Awards, (C) the number and
kind of Shares or other securities subject to outstanding Awards; and (D) the
exercise price of outstanding Options and Stock Appreciation Rights.
(iii)    In the case of Corporate Transactions, the adjustments contemplated by
clause (i) of this paragraph (d) may include, without limitation, (A) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which holders of Common Stock receive consideration other than publicly traded
equity securities of the ultimate surviving entity, any such determination by
the Committee that the value of an Option or Stock Appreciation Right shall for
this purpose be deemed to equal the excess, if any, of the value of the
consideration being paid for each Share pursuant to such Corporate Transaction
over the exercise price of such Option or Stock Appreciation Right shall
conclusively be deemed valid); (B) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (C) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division or by the entity that controls
such Subsidiary, Affiliate, or division following such Disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities). The Committee may adjust the Performance Goals applicable to any
Awards to reflect any Share Change and any Corporate Transaction and any unusual
or non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations, and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in the Company’s financial statements, notes to the
financial statements, management’s discussion and analysis or the Company’s
other filings with the Commission, provided that in the case of Performance
Goals applicable to any Qualified Performance-Based Awards, such adjustment does
not violate Section 162(m) of the Code. Any adjustments made pursuant to this
Section 3(d) to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code. Any adjustments made pursuant to this
Section 3(d) to Awards that are not considered “deferred compensation” subject
to Section 409A of the Code shall be made in such a manner as to ensure that
after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code.

6

--------------------------------------------------------------------------------




(iv)    Any adjustment under this Section 3(d) need not be the same for all
Participants.
SECTION 4.        ELIGIBILITY
Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code).
SECTION 5.        OPTIONS AND STOCK APPRECIATION RIGHTS
(a)    Types of Options.  Options may be of two types: Incentive Stock Options
and Nonqualified Options. The Award Agreement for an Option shall indicate
whether the Option is intended to be an Incentive Stock Option or a Nonqualified
Option.
(b)    Types and Nature of Stock Appreciation Rights.  Stock Appreciation Rights
may be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of
(i) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (ii) the number of Shares
in respect of which the Stock Appreciation Right has been exercised. The
applicable Award Agreement shall specify whether such payment is to be made in
cash or Common Stock or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.
(c)    Tandem SARs.  A Tandem SAR may be granted at the Grant Date of the
related Option. A Tandem SAR shall be exercisable only at such time or times and
to the extent that the related Option is exercisable in accordance with the
provisions of this Section 5, and shall have the same exercise price as the
related Option. A Tandem SAR shall terminate or be forfeited upon the exercise
or forfeiture of the related Option, and the related Option shall terminate or
be forfeited upon the exercise or forfeiture of the Tandem SAR.
(d)    Exercise Price.  The exercise price per Share subject to an Option or
Stock Appreciation Right shall be determined by the Committee and set forth in
the applicable Award Agreement, and shall not be less than the Fair Market Value
of a share of the Common Stock on the applicable Grant Date. In no event may any
Option or Stock Appreciation Right granted under this Plan be amended, other
than pursuant to Section 3(d), to decrease the exercise price thereof, be
cancelled in exchange for cash or other Awards or in conjunction with the grant
of any new Option or Stock Appreciation Right with a lower exercise price or
otherwise be subject to any action that would be treated under the Applicable
Exchange listing standards or for accounting purposes, as a “repricing” of such
Option or Stock Appreciation Right, unless such amendment, cancellation, or
action is approved by the Company’s stockholders.
(e)    Term.  The Term of each Option and each Stock Appreciation Right shall be
fixed by the Committee, but shall not exceed ten years from the Grant Date.
(f)    Vesting and Exercisability.  Except as otherwise provided herein, Options
and Stock Appreciation Rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee. If
the Committee provides that any Option or Stock Appreciation Right will become
exercisable only in installments, the Committee may at any time waive such
installment exercise provisions, in whole or in part, based on such factors as
the Committee may determine. In addition, the Committee may at any time
accelerate the exercisability of any Option or Stock Appreciation Right.
(g)    Method of Exercise.  Subject to the provisions of this Section 5, Options
and Stock Appreciation Rights may be exercised, in whole or in part, at any time
during the applicable Term by giving written notice of exercise to the Company
or through the procedures established with the Company’s appointed third-party
Plan administrator specifying the number of Shares as to which the Option or
Stock Appreciation Right is being exercised; provided, however, that, unless
otherwise permitted by the Committee, any such exercise must be with

7

--------------------------------------------------------------------------------




respect to a portion of the applicable Option or Stock Appreciation Right
relating to no less than the lesser of the number of Shares then subject to such
Option or Stock Appreciation Right or 100 Shares. In the case of the exercise of
an Option, such notice shall be accompanied by payment in full of the aggregate
purchase price (which shall equal the product of such number of Shares subject
to such Option multiplied by the applicable per Share exercise price) by
certified or bank check or such other instrument as the Company may accept. If
approved by the Committee, payment, in full or in part, may also be made as
follows:
(i)    Payment may be made in the form of unrestricted Shares already owned by
Participant (by delivery of such Shares or by attestation) of the same class as
the Common Stock subject to the Option (based on the Fair Market Value of the
Common Stock on the date the Option is exercised); provided, however, that, in
the case of an Incentive Stock Option, the right to make a payment in the form
of already owned Shares of the same class as the Common Stock subject to the
Option may be authorized only at the time the Option is granted.
(ii)    To the extent permitted by applicable law, payment may be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms. To the extent permitted by applicable law, the Committee
may also provide for Company loans to be made for purposes of the exercise of
Options.
(iii)     Payment may be made by instructing the Company to withhold a number of
Shares having a Fair Market Value (based on the Fair Market Value of the Common
Stock on the date the applicable Option is exercised) equal to the product of
(A) the exercise price per Share multiplied by (B) the number of Shares in
respect of which the Option shall have been exercised.
(h)    Delivery; Rights of Stockholders.  No Shares shall be delivered pursuant
to the exercise of an Option until the exercise price therefor has been fully
paid and applicable taxes have been withheld. The applicable Participant shall
have all of the rights of a stockholder of the Company holding the class or
series of Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends), when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in
Section 14(a), and (iii) in the case of an Option, has paid in full for such
Shares.
(i)    Terminations of Employment.  Subject to Section 10(b), a Participant’s
Options and Stock Appreciation Rights shall be forfeited upon such Participant’s
Termination of Employment, except as set forth below:
(i)    Upon a Participant’s Termination of Employment by reason of death, any
Option or Stock Appreciation Right held by the Participant that was exercisable
immediately before the Termination of Employment may be exercised at any time
until the earlier of (A) the first anniversary of the date of such death and
(B) the expiration of the Term thereof;
(ii)    Upon a Participant’s Termination of Employment by reason of Disability
or Retirement, any Option or Stock Appreciation Right held by the Participant
that was exercisable immediately before the Termination of Employment may be
exercised at any time until the earlier of (A) the first anniversary of such
Termination of Employment and (B) the expiration of the Term thereof;
(iii)    Upon a Participant’s Termination of Employment for Cause, any Option or
Stock Appreciation Right held by the Participant shall be forfeited, effective
as of such Termination of Employment;

8

--------------------------------------------------------------------------------




(iv)    Upon a Participant’s Termination of Employment for any reason other than
death, Disability, Retirement or for Cause, any Option or Stock Appreciation
Right held by the Participant that was exercisable immediately before the
Termination of Employment may be exercised at any time until the earlier of
(A) the 90th day following such Termination of Employment and (B) expiration of
the Term thereof; and
(v)    Notwithstanding the above provisions of this Section 5(i), if a
Participant dies after such Participant’s Termination of Employment but while
any Option or Stock Appreciation Right remains exercisable as set forth above,
such Option or Stock Appreciation Right may be exercised at any time until the
later of (A) the earlier of (1) the first anniversary of the date of such death
and (2) expiration of the Term thereof and (B) the last date on which such
Option or Stock Appreciation Right would have been exercisable, absent this
Section 5(i)(v).
Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement. If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Nonqualified Option.
(j)    Nontransferability of Options and Stock Appreciation Rights.  No Option
or Stock Appreciation Right shall be transferable by a Participant other than
(i) by will or by the laws of descent and distribution, or (ii) in the case of a
Nonqualified Option or Stock Appreciation Right, pursuant to a qualified
domestic relations order or as otherwise expressly permitted by the Committee
including, if so permitted, pursuant to a transfer to the Participant’s family
members or to a charitable organization, whether directly or indirectly or by
means of a trust or partnership or otherwise. For purposes of this Plan, unless
otherwise determined by the Committee, “family member” shall have the meaning
given to such term in General Instructions A.1(a)(5) to Form S-8 under the
Securities Act of 1933, as amended, and any successor thereto. A Tandem SAR
shall be transferable only with the related Option as permitted by the preceding
sentence. Any Option or Stock Appreciation Right shall be exercisable, subject
to the terms of this Plan, only by the applicable Participant, the guardian or
legal representative of such Participant, or any person to whom such Option or
Stock Appreciation Right is permissibly transferred pursuant to this
Section 5(j), it being understood that the term “Participant” includes such
guardian, legal representative and other transferee; provided, however, that the
term “Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.
SECTION 6.        RESTRICTED STOCK
(a)    Nature of Awards and Certificates.  Shares of Restricted Stock are actual
Shares issued to a Participant, and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
IAC/InterActiveCorp 2013 Stock and Annual Incentive Plan and an Award Agreement.
Copies of such Plan and Agreement are on file at the offices of
IAC/InterActiveCorp.”
The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

9

--------------------------------------------------------------------------------




(b)    Terms and Conditions.  Shares of Restricted Stock shall be subject to the
following terms and conditions:
(i)     The Committee shall, prior to or at the time of grant, condition the
vesting or transferability of an Award of Restricted Stock upon the continued
service of the applicable Participant or the attainment of Performance Goals, or
the attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
an Award of Restricted Stock upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
an Award as a Qualified Performance‑Based Award. The conditions for grant,
vesting, or transferability and the other provisions of Restricted Stock Awards
(including without limitation any Performance Goals) need not be the same with
respect to each Participant.
(ii)    Subject to the provisions of the Plan and the applicable Award
Agreement, so long as a Restricted Stock Award remains subject to the
satisfaction of vesting conditions (the “RS Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.
(iii)    Except as provided in this Section 6 and in the applicable Award
Agreement, the applicable Participant shall have, with respect to the Shares of
Restricted Stock, all of the rights of a stockholder of the Company holding the
class or series of Common Stock that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any cash dividends. If so determined by the Committee in the applicable Award
Agreement and subject to Section 14(e), (A) cash dividends on the class or
series of Common Stock that is the subject of the Restricted Stock Award shall
be automatically reinvested in additional Restricted Stock, held subject to the
vesting of the underlying Restricted Stock, and (B) subject to any adjustment
pursuant to Section 3(d), dividends payable in Common Stock shall be paid in the
form of Restricted Stock of the same class as the Common Stock with which such
dividend was paid, held subject to the vesting of the underlying Restricted
Stock.
(iv)    Except as otherwise set forth in the applicable Award Agreement and
subject to Section 10(b), upon a Participant’s Termination of Employment for any
reason during the RS Restriction Period or before the applicable Performance
Goals are satisfied, all Shares of Restricted Stock still subject to restriction
shall be forfeited by such Participant; provided, however, that subject to
Section 11(b), the Committee shall have the discretion to waive, in whole or in
part, any or all remaining restrictions with respect to any or all of such
Participant’s Shares of Restricted Stock.
(v)    If and when any applicable Performance Goals are satisfied and the RS
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.
SECTION 7.        RESTRICTED STOCK UNITS
(a)    Nature of Awards.  Restricted Stock Units are Awards denominated in
Shares that will be settled, subject to the terms and conditions of the
Restricted Stock Units, in an amount in cash, Shares or both, based upon the
Fair Market Value of a specified number of Shares.
(b)    Terms and Conditions.  Restricted Stock Units shall be subject to the
following terms and conditions:
(i)     The Committee shall, prior to or at the time of grant, condition the
grant, vesting, or transferability of Restricted Stock Units upon the continued
service of the applicable Participant or the attainment of Performance Goals, or
the attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
Restricted Stock

10

--------------------------------------------------------------------------------




Units upon the attainment of Performance Goals or the attainment of Performance
Goals and the continued service of the applicable Participant, the Committee
may, prior to or at the time of grant, designate such Awards as Qualified
Performance‑Based Awards. The conditions for grant, vesting or transferability
and the other provisions of Restricted Stock Units (including without limitation
any Performance Goals) need not be the same with respect to each Participant.
(ii)    Subject to the provisions of the Plan and the applicable Award
Agreement, so long as an Award of Restricted Stock Units remains subject to the
satisfaction of vesting conditions (the “RSU Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Restricted Stock Units.
(iii)    The Award Agreement for Restricted Stock Units shall specify whether,
to what extent and on what terms and conditions the applicable Participant shall
be entitled to receive current or delayed payments of cash, Common Stock or
other property corresponding to the dividends payable on the Common Stock
(subject to Section 14(e) below).
(iv)    Except as otherwise set forth in the applicable Award Agreement, and
subject to Section 10(b), upon a Participant’s Termination of Employment for any
reason during the RSU Restriction Period or before the applicable Performance
Goals are satisfied, all Restricted Stock Units still subject to restriction
shall be forfeited by such Participant; provided, however, that subject to
Section 11(b), the Committee shall have the discretion to waive, in whole or in
part, any or all remaining restrictions with respect to any or all of such
Participant’s Restricted Stock Units.
(v)    Except to the extent otherwise provided in the applicable Award
Agreement, an award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest (but in no event later than March 15 of the calendar
year following the end of the calendar year in which the Restricted Stock Units
vest).
SECTION 8.        OTHER STOCK-BASED AWARDS
Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including (without limitation), unrestricted stock, performance units, dividend
equivalents, and convertible debentures, may be granted under the Plan.
SECTION 9.        CASH-BASED AWARDS
Cash-Based Awards may be granted under this Plan. Cash-Based Awards that are
Qualified Performance-Based Awards shall be subject to the provisions of Section
11 of this Plan. In addition, no Eligible Individual may be granted a Cash-Based
Award that is a Qualified Performance-Based Award that has an aggregate maximum
payment value in any calendar year in excess of $10.0 million. Cash-Based Awards
may be paid in cash or in Shares (valued at Fair Market Value as of the date of
payment) as determined by the Committee.
SECTION 10.    CHANGE IN CONTROL PROVISIONS
(a)    Definition of Change in Control.  Except as otherwise may be provided in
an applicable Award Agreement, for purposes of the Plan, a “Change in Control”
shall mean any of the following events:
(i)    The acquisition by any individual entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than Barry Diller and
his Affiliates (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of equity securities of the
Company representing more than 50% of the voting power of the then outstanding
equity securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition directly from the

11

--------------------------------------------------------------------------------




Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii); or
(ii)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board , or whose election was not opposed by Barry
Diller voting as a stockholder so long as he is the Chairman and senior
executive officer of the Company, shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of the
then outstanding combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors (or equivalent governing
body, if applicable) of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, (B) no Person (excluding Barry
Diller and his Affiliates, any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) will
beneficially own, directly or indirectly, more than a majority of the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership of the Company existed prior to the Business
Combination and (C) at least a majority of the members of the board of directors
(or equivalent governing body, if applicable) of the entity resulting from such
Business Combination will have been members of the Incumbent Board at the time
of the initial agreement, or action of the Board, providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(b)    Impact of Event/Double Trigger.  Unless otherwise provided in the
applicable Award Agreement, subject to Sections 3(d), 10(d) and 14(k),
notwithstanding any other provision of this Plan to the contrary, upon a
Participant’s Termination of Employment, during the two-year period following a
Change in Control, by the Company other than for Cause or Disability or by the
Participant for Good Reason (as defined below):
(i)    any Options and Stock Appreciation Rights outstanding as of such
Termination of Employment which were outstanding as of the date of such Change
in Control shall be fully exercisable and vested and shall remain exercisable
until the later of (i) the last date on which such Option or Stock Appreciation
Right would be exercisable in the absence of this Section 10(b) and (ii) the
earlier of (A) the first anniversary of such Change in Control and
(B) expiration of the Term of such Option or Stock Appreciation Right;
(ii)    all Restricted Stock outstanding as of such Termination of Employment
which were outstanding as of the date of such Change in Control shall become
free of all restrictions and become fully vested and transferable; and

12

--------------------------------------------------------------------------------




(iii)    all Restricted Stock Units outstanding as of such Termination of
Employment which were outstanding as of the date of such Change in Control shall
be considered to be earned and payable in full, and any restrictions shall lapse
and such Restricted Stock Units shall be settled as promptly as is practicable
(but in no event later than March 15 of the calendar year following the end of
the calendar year in which the Restricted Stock Units vest).
(c)    For purposes of this Section 10, “Good Reason” means (i) “Good Reason” as
defined in any Individual Agreement or Award Agreement to which the applicable
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Good Reason, without the Participant’s prior written consent:
(A) a material reduction in the Participant’s rate of annual base salary from
the rate of annual base salary in effect for such Participant immediately prior
to the Change in Control, (B) a relocation of the Participant’s principal place
of business more than 35 miles from the city in which such Participant’s
principal place of business was located immediately prior to the Change in
Control or (C) a material and demonstrable adverse change in the nature and
scope of the Participant’s duties from those in effect immediately prior to the
Change in Control. In order to invoke a Termination of Employment for Good
Reason, a Participant shall provide written notice to the Company of the
existence of one or more of the conditions described in clauses (A) through
(C) within 90 days following the Participant’s knowledge of the initial
existence of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Participant must
terminate employment, if at all, within 90 days following the Cure Period in
order for such Termination of Employment to constitute a Termination of
Employment for Good Reason.
(d)    Notwithstanding the foregoing, if any Award is subject to Section 409A of
the Code, this Section 10 shall be applicable only to the extent specifically
provided in the Award Agreement or in the Individual Agreement.
SECTION 11.        QUALIFIED PERFORMANCE-BASED AWARDS; SECTION 16(b)
(a)    The provisions of this Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Participant who is or may be
a “covered employee” (within the meaning of Section 162(m)(3) of the Code) in
the tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards and this
Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
“outside directors” for purposes of the Section 162(m) Exemption (“Outside
Directors”)). When granting any Award other than an Option or Stock Appreciation
Right, the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that (i) the recipient is or may be a “covered
employee” (within the meaning of Section 162(m)(3) of the Code) with respect to
such Award, and (ii) the Committee wishes such Award to qualify for the
Section 162(m) Exemption, and the terms of any such Award (and of the grant
thereof) shall be consistent with such designation (including, without
limitation, that all such Awards be granted by a committee composed solely of
Outside Directors).
(b)    Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and/or payable (as applicable) upon
the achievement of one or more Performance Goals, together with the satisfaction
of any other conditions, such as continued employment, as the Committee may
determine to be appropriate.
(c)    The full Board shall not be permitted to exercise authority granted to
the Committee to the extent that the grant or exercise of such authority would
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption.
(d)    The provisions of this Plan are intended to ensure that no transaction
under the Plan is subject to (and all such transactions will be exempt from) the
short-swing recovery rules of Section 16(b) of the Exchange Act
(“Section 16(b)”). Accordingly, the composition of the Committee shall be
subject to such limitations as the Board

13

--------------------------------------------------------------------------------




deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from Section 16(b),
and no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).
SECTION 12.        TERM, AMENDMENT AND TERMINATION
(a)    Effectiveness.  The Board approved this Plan on February 14, 2013. The
effective date (the “Effective Date”) of this Plan is the date that the Plan is
approved by the Company’s stockholders.
(b)    Termination.  The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.
(c)    Amendment of Plan.  The Board may amend, alter, or discontinue the Plan,
but no amendment, alteration or discontinuation shall be made which would
materially impair the rights of the Participant with respect to a previously
granted Award without such Participant’s consent, except such an amendment made
to comply with applicable law (including without limitation Section 409A of the
Code), stock exchange rules or accounting rules. In addition, no amendment shall
be made without the approval of the Company’s stockholders to the extent such
approval is required by applicable law or the listing standards of the
Applicable Exchange.
(d)    Amendment of Awards.  Subject to Section 5(d), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall, without the Participant’s consent, materially impair the rights
of any Participant with respect to an Award, except such an amendment made to
cause the Plan or Award to comply with applicable law, stock exchange rules or
accounting rules.
SECTION 13.    UNFUNDED STATUS OF PLAN
It is intended that the Plan constitute an “unfunded” plan. Solely to the extent
permitted under Section 409A, the Committee may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan to deliver
Common Stock or make payments; provided, however, that the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.
SECTION 14.    GENERAL PROVISIONS
(a)    Conditions for Issuance.  The Committee may require each person
purchasing or receiving Shares pursuant to an Award to represent to and agree
with the Company in writing that such person is acquiring the Shares without a
view to the distribution thereof. The certificates for such Shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions: (i) listing or approval for listing upon notice
of issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.
(b)    Additional Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.
(c)    No Contract of Employment.  The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

14

--------------------------------------------------------------------------------




(d)    Required Taxes.  No later than the date as of which an amount first
becomes includible in the gross income of a Participant for federal, state,
local or foreign income or employment or other tax purposes with respect to any
Award under the Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. If determined by the Company, withholding obligations
may be settled with Common Stock, including Common Stock that is part of the
Award that gives rise to the withholding requirement. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to such
Participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.
(e)    Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of Shares with respect to dividends to
Participants holding Awards of Restricted Stock Units, shall only be permissible
if sufficient Shares are available under Section 3 for such reinvestment or
payment (taking into account then outstanding Awards). In the event that
sufficient Shares are not available for such reinvestment or payment, such
reinvestment or payment shall be made in the form of a grant of Restricted Stock
Units equal in number to the Shares that would have been obtained by such
payment or reinvestment, the terms of which Restricted Stock Units shall provide
for settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 14(e).
(f)    Designation of Death Beneficiary.  The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.
(g)    Subsidiary Employees.  In the case of a grant of an Award to any employee
of a Subsidiary, the Company may, if the Committee so directs, issue or transfer
the Shares, if any, covered by the Award to the Subsidiary, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Subsidiary will transfer the Shares to the employee in accordance with
the terms of the Award specified by the Committee pursuant to the provisions of
the Plan. All Shares underlying Awards that are forfeited or canceled shall
revert to the Company.
(h)    Governing Law and Interpretation.  The Plan and all Awards made and
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws. The captions of this Plan are not part of the provisions hereof and
shall have no force or effect.
(i)    Non-Transferability.  Except as otherwise provided in Section 5(j) or as
determined by the Committee, Awards under the Plan are not transferable except
by will or by laws of descent and distribution.
(j)    Foreign Employees and Foreign Law Considerations.  The Committee may
grant Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.
(k)    Section 409A of the Code.  It is the intention of the Company that no
Award shall be “deferred compensation” subject to Section 409A of the Code,
unless and to the extent that the Committee specifically determines otherwise as
provided in this Section 14(k), and the Plan and the terms and conditions of all
Awards shall be interpreted accordingly. The terms and conditions governing any
Awards that the Committee determines will be

15

--------------------------------------------------------------------------------




subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or Shares pursuant thereto and any
rules regarding treatment of such Awards in the event of a Change in Control,
shall be set forth in the applicable Award Agreement, and shall comply in all
respects with Section 409A of the Code. Notwithstanding any other provision of
the Plan to the contrary, with respect to any Award that constitutes a
“nonqualified deferred compensation plan” subject to Section 409A of the Code,
if the Participant is a “specified employee” within the meaning of Section 409A
of the Code, any payments (whether in cash, Shares or other property) to be made
with respect to the Award upon the Participant’s Termination of Employment shall
be delayed until the earlier of (A) the first day of the seventh month following
the Participant’s Termination of Employment and (B) the Participant’s death.
Each payment under any Award shall be treated as a separate payment for purposes
of Section 409A of the Code. In no event may a Participant, directly or
indirectly, designate the calendar year of any payment to be made under any
Award.

16